     Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT 0£* PUERTO RICO



UNITED STATES OF AMERICA/

     Plaintiff^

                  V.                     Criminal No. 19-794 (FAB)

MANUEL HIDALGO-TAVERA/

     Defendant.




                          OPINION AND ORDER

BESOSA/ District Judge.

     Defendant Manuel Hidalgo-Tavera ("Hidalgo") requests that the


Court compel the United States to provide him with an opportunity

to interview cooperating witnesses prior to trial. (Docket No.


45.) He also moves to continue the trial, to exclude expert


testimony from Frank DiGregorio ("DiGregorio") and Arlene Acosta

("Acosta//) / and to compel production of evidence relating to a


Customs and Border Patrol ("CBP") canine. (Docket Nos. 62, 67, 68


& 71.) Lastly/ Hidalgo requests that the Court hold a Daubert

hearing. (Docket No. 83.)


     For the reasons set forth below/ the motions for a Daubert


hearing/ to interview cooperating witnesses, and to continue the


trial are DENIED WITH PREJUDICE. (Docket Nos. 45, 62 & 83. )

Hidalgo's motion to compel production of evidence relating to the

CBP canine is DENIED AS MOOT. (Docket No. 71.) His motion to
    Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 2 of 15




Criminal              No.        19-794            (FAB)             2


exclude expert testimony from DiGregorio is GRANTED IN PART and

DENIED IN PART. (Docket No. 67 .) Lastly, Hidalgo/s motion to

exclude expert testimony from Acosta is DENIED WITHOUT PREJUDICE.

(Docket No. 68. )

I. Background


     On August 25, 2016, Hidalgo met with an undercover agent to

"drop off/<r a package containing approximately $139/320.00 in

United States currency. (Docket No. 49.) According to the United

States/ this delivery "was designed in whole or in part to conceal"


profits derived from an international drug-trafficking venture.


(Docket No. 3. at p. 2.) CBP canine vlLusy// subsequently sniffed


the package/ alerting positively to the presence of a controlled

substance. Id. at p. 2. Three years after the "drop off//" a grand


jury returned a one-count indictment charging Hidalgo with money

laundering in violation of 18 U.S.C. sections 1956(a)(1)(A) (i) and

(a) (1) (B) (i) . Id. Trial is scheduled to commence on August 25,

2021. (Docket No. 38.) Six motions in limlne are before the

Court. (Docket Nos. 45, 62, 67, 68, 71 & 83.)

II. Pretrlal Identification of Cooperating Witnesses


     Hidalgo requests that the Court compel the United States "to

disclose the identity of [cooperating] witnesses and their

respective counsel of record and to allow the defendants [sic] to

interview any such witnesses in an impartial setting devoid of
     Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 3 of 15




Criminal               No.        19-794            (FAB)             3


pressure.^ (Docket No. 45 at p. 1.) The production of discovery


is governed by Federal Rule of Criminal Procedure 16 ("Rule 16//) /

Federal Rule of Criminal Procedure 26.2, Brady v. Maryland/ 373


U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), Kyles

v. Whitley, 514 U.S. 419 (1995), and the Jencks Act/ 18 U.S.C.

section 3500. Pursuant to well-settled precedent/ ^[t]there is no


general right to discovery in a criminal case." Weatherford v.


Bursey/ 429 U.S. 545, 559 (1977); Kaley v. United States/ 571 U.S.

320, 335 (2014) (holding that the United States has no obligation

fco "give the defendant knowledge of the Government's case and


strategy well before the rules of criminal procedure ~ or


principles of due process . . . would otherwise require"7) .


     Rule 16 generally precludes "the discovery or inspection of

statements made by prospective government witnesses except as


provided in 18 U.S.C. § 3500 [the Jencks Act].// Hidalgo cites

Kines v. Butterworth/ 669 F.2d 6/ 9 (1st Cir. 1981), for the

proposition that the United States and criminal defendants possess

an "equal right// to "interview witnesses before trial." Id. at p.


2. Hidalgo confuses the right to conduct witness interviews with

an affirmative duty to identify cooperators and other witnesses

prior to trial. In Kines/ a Massachusetts state trooper instructed


correctional officers "not to talk with defense counsel." Id. at


8. The record before the Court is devoid of any allegation
     Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 4 of 15




Criminal No. 19-794 (FAB)


suggesting that the United States has obstructed Hidalgo from

interviewing prospective witnesses or investigating the

allegations set forth in the indictment. In fact/ the United

States "has not identified any cooperating witnesses.// (Docket


No. 59 at p. 1.) Accordingly/ Hildago/s motion to compel the


United States to allow the defense to interview cooperating

witnesses is DENIED WITH PREJUDICE. (Docket No. 45.)

     The Court is confident that the United Sates is aware of its

duty to disclose impeachment or exculpatory information timely/

and of the consequences of failing to do so. Hidalgo shall receive

Jencks Act and Giglio material no later than three days before the

commencement of trial. (Docket No. 42.) Accordingly/ the United


States must produce this evidence by August 22, 2021.

III. Expert Testimony from Frank DiGregorio


      The United States intends to elicit expert testimony from

DiGregorio/ a detective lieutenant at the Queens County District

Attorney's Office and an expert in/ among other subjects, the black


market peso scheme. (Docket No. 53.) Hidalgo moves to exclude his


testimony/ contending that the United States ^[failed] to provide
     Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 5 of 15




Criminal No. 19-794 (FAB:


the actual opinion that [DiGregorio]// will offer at trial. (Docket

No. 67 at p. 4. ) 1


     A. Federal Rule of Criminal Procedure 16

        Federal Rule of Criminal Procedure 16 requires the United

States/ upon the defendants request/ to furnish "a written summary


of any testimony that the government intends to use under Rules


702, 703^ or 705 of the Federal Rules of Evidence in its case-in-

chief." Fed. R. Crim. P. 16(a)(l)(G). This summary shall

"describe the witness^ s opinions/ the bases and reasons for those


opinions/ and the witness/s qualifications.// Id. The United


States need not render a "detailed" summary/ but it must provide


^full notice of the actual opinions to which the [expert] intend[s]

to testify." United States v. Lipscomb/ 539 F.3d 32, 38 (1st Cir.

2008}. For instance/ in Lipscomb the United States informed the

defendant of its intention to elicit testimony from law enforcement

officers regarding:

      [T]he street value of the crack cocaine and that, based
      on their training and experience, the quantity of crack
      cocaine seized in this case is consistent with
      possession for distribution to others and not for
      personal use/ and the methods of operation of narcotics
      distributors, including the utilization of firearms as
      part of the drug trade.




1 Hidalgo argues that the designation of DiGregorio as an expert is untimely.
(Docket Nos. 62 & 67.) The United States named DiGregorio as an expert on
August 2, 2021, the Court imposed deadline to file the designation. (Docket
Nos. 40 & 53.) Accordingly, the designation is timely.
     Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 6 of 15




Criminal No. 19-794 (FAB)


Id. at 37 (internal quotation marks omitted). The United States

placed the defendant on sufficient notice, informing him that the

experts "would make conclusions regarding the presence of firearms


and the connection between the quantity of crack cocaine seized


from the defendant and drug distribution." Id. at 38; see United

States v. Wells/ 211 F.3d 988, 997 (6fch Cir. 2000) (holding that

the United States complied with Rule 16 because the summary

^'clearly stated the ultimate point of [the expert^s] testimony").

     The United States submitted a two page expert designation and

summary/ including a demonstrative exhibit purporting to represent


the black market peso scheme. (Docket No. 53.) The summary states


that DiGregorio:

     [W]ill provide expert testimony regarding, but not
     limited to/ the techniques/ methods/ and patterns common
     to international money laundering cases, which are not
     self-evident to the jury. He will explain how drug
     dealers and money launderers launder proceeds to avoid
     detection or to 1clean? and legitimize funds. The expert
     will opine as to the source of unlawful activity/ origins
     of money contracts, the black-market peso scheme/ common
     practices employed by workers in the industry and
     description of their roles.

Id. at p. 1. The demonstrative exhibit is a flow chart/ allegedly

depicting the process of laundering drug-trafticking proceeds:
     Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 7 of 15




Criminal No. 19-794 (FAB)


                Case^A9-cr-00794-FAB D&:umeffi53-2_,F:il'6c('08/02/21 :P§ge-t:6fl

             Black Market Peso Scheme



                                                     Broker's
                                                      Worker




           Colombian                                ColQtinbJan
               Dealer                                    Peso
                                                       Broker




                            [Continue to Next Page]
     Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 8 of 15




Criminal No. 19-794 (FAB)


(Docket No. 53, Ex. 1.) DiGregorio is a 25 year law enforcement


veteran with extensive training and experience. (Docket No. 53,


Ex. 1.) As a member of the El Dorado federal task force, he "spent


years tracking the so-called Black Market Peso Exchange/ which is


used to convert dollars to Colombian pesos through trading in

goods." Id. at p. 4.2


     Although DiGregorio/s credentials are impressive, the

materiality in this case of the black market peso scheme is obscure

at best. The summary presented by the United States refers to


this specific money-laundering operation/ but provides no context.


The Court cannot discern what DiGregoric^s testimony will be based

on a flow chart purporting to explain the black market peso scheme.


What, precisely/ is DiGregorio/s opinion regarding the

relationship between the money seized from Hidalgo7 s plastic bag

and the black market peso scheme?




2 The black market pesos scheme entails:


      [the commission of a] broker to exchange drug dollars for pesos.
      To facilitate such an exchange/ a broker takes pesos from a Latin
      American importer (who must convert pesos to dollars to buy U. S.
      goods), exchanges the dollars that were acquired though illegal
      drug sales in the U.S. (giving the narcotics organization the pesos
      it needs), and then pays those dollars to a U.S. exporter on behalf
      of the importer.


United States v. Approximately $620/349.85, Case No. 13-3966, 2015 U.S. Dist
LEXIS 73180, at * 3 n.2 (N.D.N.Y. 2015).
     Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 9 of 15




Criminal No. 19-794 (FAB:


       Pursuant to Rule 16, the United States must ^connect [the


experts] opinion to [the] particular case." United States v.


Capleton, 199 F.R.D. 25, 27 (D. Mass. 2001) (holding that the

United States "must disclose more" than the general "subject


matter// of an expert opinion to comply with Rule 16); United States

v. Duvall/ 272 F.3d 823, 828 (7th Cir. 2001) (holding that Rule 16

"requires a summary of the expected testimony/ not a list of


topics"); cf. United States v. Espinal-Almeida, 699 F.3d 588, 614

(1st Cir. 2012) (holding that although "the government did not, in

accordance with Rule 16, state what opinions [the expert] was

expected to offer at trial/" this oversight was ^not particularly


concerning given that [the expert] did not ultimately offer opinion

testimony^).


     This Court possesses the discretion to preclude testimony

pursuant to Rule 16. Fed. R. Crim. P. 16(d)(2); see United States

v. Tajeddini/ 996 F.2d 1278, 1287 (1st Cir. 1993) (holding that

Rule 16 authorizes the district court to "impose remedial measures


or sanctions including prohibiting the violating party from

introducing the evidence at trial") ; United States v. Barile/ 286

F.3d 749, 758 (4th Cir. 2002) ("Upon finding a violation of Rule

16, the district court has discretion under the Federal Rules of

Criminal Procedure to determine the proper remedy."). The United


States has failed to articulate why testimony regarding the black
    Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 10 of 15




Criminal No. 19-794 (FAB) 10


market peso scheme is relevant to this case. Accordingly/


Hidalgc^ s motion to preclude expert testimony from DiGregorio is

GRANTED IN PART and DENIED IN PART . (Docket No. 67.) DiGregorio

may proffer testimony "regarding the techniques used by money

launderers" after the United States lays a proper foundation. He


may not/ however, testify about the black market peso scheme.


                1. Hidalgo^s Motion to Continue Trial


                  Hidalgo moves to continue the trial/ citing the

urgent need to retain an expert in the black market peso scheme.


(Docket No. 62.) Because the United States is precluded from

eliciting testimony regarding this subject/ the motion to continue

the trial is DENIED WITH PREJUDICE.

IV. Expert Testimony from Arlene Acosta

     Arlene Acosta is a CBP agent and canine handler. (Docket No.


53.) According to Hidalgo/ she is ineligible to offer expert

testimony for two reasons. (Docket No. 68.) First/ Hidalgo


purportedly has ^[no] idea as to what facts [Acosta] will use to

reach the summarized opinions included in [sic] the government in

its disclosure.^ Id. at p. 7. Second/ Acosta/s curriculum vltae


is allegedly deficient. Id. at p. 8. The Court disagrees with


both propositions.

     Hidalgc/s claim that he has no knowledge regarding the purpose

of Acosta/s testimony is specious. On January 29, 2021, the United
    Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 11 of 15




Criminal No. 19-794 (FAB) 11


States produced video footage of Lusy alerting to the presence of

narcotics with Acosta by her side. (Docket No. 82 at pp. 1—2. )


According to the United States/ Acosta "will provide expert

testimony regarding/ but not limited to/ the training,

certification, and assessment of K-9/s alters to the presence of


narcotics." (Docket No. 53 at p. 2.) The United States


anticipates that Acosta will testify that Hidalgo/s bag contained/

or had been in contact with/ a controlled substance. Consequently/


Hidalgo cannot claim that Acosta^s testimony is an ambush.


       Hidalgo also claims that Acosta/s curriculum vltae ^fails


to properly" set forth her credentials and experience. (Docket


No. 68 at p. 9.) The Court serves as a "gate"keeper// to ensure


that expert testimony "rests on a reliable foundation and is


relevant to the task at hand.// United States v. Vargas, 471 F. 3d


255, 261 (1st Cir. 2006). Federal Rule of Evidence 702 ("Rule

702") provides that "a witness qualified as an expert by knowledge/

skill, experience/ training/ or education may testify in the form


of an opinion^ if:


        (a) the expert7s scientific/ technical/ or other
             specialized knowledge will help the trier of
              fact to understand the evidence or to determine
              a fact in issue;


        (b) the testimony is based on sufficient facts or
             data;
    Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 12 of 15




Criminal No. 19-794 (FAB) 12


          (c) the testimony is the product of reliable
               principles and methods; and

          (d) the expert has reliably applied the principles
               and methods to the facts of the case.


Fed. R. Evid. 702. This standard is consistent with the "liberal


thrust of the Federal Rules and the general approach of relaxing

the traditional barriers to opinion testimony.^ Daubert/ 509 U.S.


at 588.


     Four nonexclusive factors control the Court^s analysis: 1)


whether the technique can be or has been tested; 2) whether the

technique has been subjected to peer review; 3) the known or

potential error rate; and 4) the degree of acceptance within the

relevant scientific community. Lawes v. CSA Architect & Engr rs


LLP, 963 F.3d 72, 98 (1st Cir. 2020). Whether an expert satisfies

these criteria is a ^case-specific inquiry and ... a question


that the law grants the trial judge broad latitude to determine.^

Cummings v. Standard Register Co./ 265 F.3d 56, 64 (1st Cir. 2001)

(citation omitted). Acostaf s curriculum vitae establishes that

she is a certified canine handler with five years of experience in

this field. (Docket No. 68, Ex. 1.) The Court will determine

whether Acosta qualifies as an expert within the context of trial/

permitting Hidalgo to voir dire this putative expert.

Consequently/ Hidalgo/s motion to exclude expert testimony from


Ascota is DENIED WITHOUT PREJUDICE. (Docket No. 68.)
    Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 13 of 15




Criminal No. 19-794 (FAB) 13


V. Discovery Pertaining to Customs and Border Patrol Canine Lusy

     Hidalgo moves to compel the disclosure of Lusy"s training


log, the certification and performance tests for Lusy and Acosta/


performance statistics including the rate of false positives/ and

any exculpatory evidence favorable to the defense. (Docket No. 71


at p. 1.) The United States has/ however^ produced the "CBP Canine


Program - Canine Team Certifications.^ (Docket No. 82 at p. 1.)


Pursuant to this certification/ Lusy completed ^tests designed to


measure the ability of the dog and the handler in searching for/

and indicating the presence of/ concealed humans and controlled


substances.^ Id. at pp. 1-2. Hidalgo also received a video


depicting the moment "where Lusy altered to the presence of


narcotics in the plastic bag containing approx. $140,000.00./" Id.


at p. 2. Because the United States has disclosed the materials


requested by Hidalgo/ his motion to compel disclosure is DENIED AS

MOOT. (Docket No. 71.) To the extent there are additional

materials bearing on the canine^ s reliability that have not been

disclosed/ the United States SHALL produce these materials

immediately.


VI. The Daubert Hearing

     Hidalgo requests the Court hold a Daubert hearing before trial

to "ascertain that [sic] in fact the testimony [Acosta and

DiGregorio] will present is admissible.^ (Docket No. 83.) The
    Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 14 of 15




Criminal No. 19-794 (FAB) 14


First Circuit Court of Appeals has held that a "district court

does not abuse its discretion by dispensing with a Daubert hearing

if no novel challenge is raised." United States v. Pena/ 586 F. 3d


105, 111 n.4 (1st Cir. 2009). Hidalgo merely speculates about the

admissibility of Acosta and DiGregorio/ s testimonies. He has

"failed to make a minimum showing of the questionable nature of

the evidence.^ United States v. Reyes-Ballista^ Case No. 18-634,


2020 U.S. Dist. LEXIS 218249, at *10 (D.P.R. 2020) (denying the

defendant's request for a Daubert hearing because he "present[ed]


no case-related data or expert opinion whatsoever to even quest to


testimony of the government^ s fingerprint expert at the up-coming


trial//) (Delgado-Colon/ J. ) . Accordingly/ Hidalgo7 s motion for a


Daubert hearing is DENIED WITH PREJUDICE.

VII. CONCLUSION

     For the reasons set forth above/ the motions for a Daubert


hearing/ to interview cooperating witnesses/ and to continue the


trial are DENIED WITH PREJUDICE. (Docket Nos. 45, 62 & 83 .)

Hidalgo/s motion to compel production of evidence relating to the

CBP canine is DENIED AS MOOT. (Docket No. 71.) To the extent

there are additional materials bearing on the canine^s reliability

that have not been disclosed/ the United States SHAIiL produce these

materials immediately. His motion to exclude expert testimony


from DiGregorio is GRANTED IN PART and DENIED IN PART. (Docket
    Case 3:19-cr-00794-FAB Document 88 Filed 08/19/21 Page 15 of 15




Criminal No. 19-794 (FAB) 15


No. 67.) Lastly/ Hidalgc^ s motion to exclude expert testimony


from Acosta is DENIED WITHOUT PREJUDICE. (Docket No. 68.) Trial

remains set for August 25, 2021.


     IT IS SO ORDERED.

     San Juan/ Puerto Rico/ August 19, 2021.



                                      s/ Francisco A. Besosa
                                      FRANCISCO A. BESOSA
                                      UNITED STATES DISTRICT JUDGE
